Supreme Court of Florida
                                  ____________

                                  No. SC12-1661
                                  ____________

             FLORIDA INSURANCE GUARANTY ASS’N, INC.,
                            Petitioner,

                                        vs.

                          WHISTLER’S PARK, INC.,
                               Respondent.

                                  [June 5, 2014]

PER CURIAM.

      We initially accepted jurisdiction of the Fifth District Court of Appeal’s

decision in Whistler’s Park, Inc. v. Florida Insurance Guaranty Ass’n, 90 So. 3d

841 (Fla. 5th DCA 2012), on the ground that it expressly and directly conflicts

with decisions of other district courts of appeal and of this Court: Southern Home

Insurance Co. v. Putnal, 49 So. 922 (Fla. 1909); Gonzalez v. State Farm Florida

Insurance Co., 65 So. 3d 608 (Fla. 3d DCA 2011); Edwards v. State Farm Florida

Insurance Co., 64 So. 3d 730 (Fla. 3d DCA 2011); Amica Mutual Insurance Co. v.

Drummond, 970 So. 2d 456 (Fla. 2007); Goldman v. State Farm Fire General

Insurance Co., 660 So. 2d 300 (Fla. 4th DCA 1995); and Stringer v. Fireman’s
Fund Insurance Co., 622 So. 2d 145 (Fla. 3d DCA 1993). See art. V, § 3(b)(3),

Fla. Const.

      Upon further consideration, we have determined that we should exercise our

discretion and discharge jurisdiction. Accordingly, we hereby discharge

jurisdiction and dismiss review.

      It is so ordered.

POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, LABARGA, and PERRY,
JJ., concur.
CANADY, J., dissents.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal – Direct
Conflict of Decisions

      Fifth District - Case No. 5D10-2410

      (Orange County)

Hinda Klein of Conroy, Simberg, Ganon, Krevans, Abel, Lurvey, Morrow, &
Schefer, P.A., Hollywood,

      for Petitioner

Scott J. Dornstein and Keith J. Lambdin of Katzman Farfinkel & Berger, Maitland,
Florida,

      for Respondent




                                       -2-